 



Exhibit 10.2

     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  EQUIPMENT & PAYMENT SCHEDULE
 
  Master Lease No.: 3011501

 

     
LESSOR
  LESSEE
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
   5445 DTC Parkway, Suite 450
Englewood, CO 80111
  Englewood, CO 80111

 
INCORPORATION OF MASTER LEASE AGREEMENT. Lessee and Lessor hereby enter into
this Schedule No. 3011501 (“Schedule”) for valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, as of this 26 day of September,
04. All of the terms and conditions set forth in the Master Equipment Lease
Agreement No. 30115 between the Lessor and Lessee and any amendments,
modifications, replacements or substitutions thereto (collectively “Master
Lease”) are hereby incorporated into this Schedule by this reference. All of the
defined terms set forth in the Master Lease shall possess the same definitions
in this Schedule unless otherwise noted herein. Lessee shall lease from Lessor
and Lessor shall lease to Lessee the Equipment attached to this Schedule and
incorporated herein by this reference (collectively “Equipment”).
EQUIPMENT DESCRIPTION: Model No., Serial No., or other identification
     Canon Imagerunner 3200 Digital Copier/Printer with feeder, Cassette Feeding
Unit, Stapling Unit and Scanning Unit
PURCHASE PRICE AND SUPPLIER: The purchase price of the equipment is $23,555.00
and the name and address of the supplier(s) of the Equipment is:
     Canon Business Solutions 7002 South Revere Parkway Centennial CO 80112
LOCATION: Lessee shall maintain the Equipment at the locations herein indicated
or at such other addresses for which Lessee obtains Lessor’s prior written
consent which consent shall not be unreasonably withheld.
     5445 DTC Parkway Suite 450 Englewood, CO 80111
SELECTION OF EQUIPMENT, SUPPLIERS, WARRANTIES
Lessee hereby acknowledges that: (a) LESSEE HAS SELECTED BOTH THE EQUIPMENT AND
THE SUPPLIER THEREOF; (b) LESSOR IS NOT THE MANUFACTURER OR SUPPLIER OF THE
EQUIPMENT AND HAS ACQUIRED THE EQUIPMENT SPECIFICALLY FOR LEASING SUCH EQUIPMENT
TO LESSEE AT LESSEE’S REQUEST IN CONNECTION WITH THIS LEASE; (c) LESSEE HAS BEEN
PROVIDED WITH A COPY OF THE PURCHASE CONTRACT FOR THE EQUIPMENT BEFORE EXECUTING
THIS LEASE; (d) LESSEE HAS BEEN ADVISED BY LESSOR THAT LESSEE IS ENTITLED TO ANY
PROMISES AND WARRANTIES PROVIDED TO LESSOR IN CONNECTION WITH THE EQUIPMENT BY
THE SUPPLIER THEREOF AND IS ENTITLED TO CONTACT THE SUPPLIER TO RECEIVE AN
ACCURATE AND COMPLETE STATEMENT OF THOSE PROMISES AN WARRANTIES INCLUDING ANY
DISCLAIMERS AND LIMITATIONS OF SUCH PROMISES AND WARRANTIES OR ANY REMEDIES IN
CONNECTION THEREWITH; and (e) THE LEASE QUALIFIES AS A STATUTORY “FINANCE LEASE”
UNDER SECTION 4-2.5-101 ET SEQ., C.R.S. ___
Lessee Initials: X HMO

              PAYMENT SCHEDULE No. of Payments   Base Payment Amount   Tax
Amount   Total Payment
36
  $785.09   $54.56   839.65

                  ADVANCE PAYMENTS   LEASE TERMS
$   785.09
  Base Payments   36 months   Initial Term
$     54.56
  6.95% Tax Rate     36     Total Payments
$   165.00
  Documentation Fee     2     Advance Payment (#)
$        . 00
  Security Deposit     34     Payments remaining after advance
$        . 00
  Other            
$1,844.30
  TOTAL ADVANCE   $ 23,555.00     Amount Financed
 
               

 

*   ADVANCE PAYMENTS. The Advance Rental Payments and Security Deposit shall not
accrue interest, may be commingled with Lessor’s other monies, and shall be
applied by Lessor, in its sole discretion, against the various amounts owing by
Lessee to Lessor under this Schedule or any other present or future agreement
between those parties. Lessee hereby grants Lessor a security interest in the
Advance Rental Payments and Security Deposit to secure the payment and
performance of Lessee’s indebtedness, liabilities and other obligations to
Lessor under the foregoing agreements.

     
LESSOR
  LESSEE
 
   

This agreement shall not be effective until executed by the Lessee and accepted
by an authorized representative of Lessor at its principal place of business.

                      Landmark Financial Corporation   Z -Axis Corporation
 
                   
By/Signature:
  /s/ Peter Sutherland       By/Signature   /s/ Heidi M. O’Neil    
 
                   
Title:
  PRESIDENT   Date: 9/20/04   Title   DIRECTOR OF FINANCE   Date: 9/8/04

 



--------------------------------------------------------------------------------



 



MASTER EXHIBIT “A” MADE HERETO A PART OF
MASTER AGREEMENT NO.: 30115
SCHEDULE NO.: 01
 
LESSEE: Z-Axis Corporation
5445 DTC Parkway Suite 450
Englewood, CO 80111
FEDERAL TAX ID#: 84-0910490

                     
VENDOR NAME
  ADDRESS   CITY       STATE   ZIP
Canon Business Solutions
   7002 South Revere Parkway   Centennial       CO    80112
 
                   
EQUIPMENT DESCRIPTION
  ADDRESS   CITY   COUNTY   STATE   ZIP
Canon Image runner 3200 Digital
   5445 DTC Parkway Suite 450   Englewood   Arapahoe   CO    80111
Copier/Printer with feeder, Cassette
                   
Feeding Unit, Stapling Unit and Scanning Unit
                   

Together with all present and future accessions, accessories, additions,
attachments, modifications, replacements and substitutions thereto and all
insurance and other proceeds of any of the foregoing.

                      Lessor/Creditor: Landmark financial Corporation  
Lessee/Debtor: Z- Axis Corporation    
 
                   
By/Signature:
  /s/ Peter Sutherland       By/Signature   /s/ Heidi M. O’Neil    
 
                   
Title:
  PRESIDENT   Date: 9/20/04   Title:   DIRECTOR OF FINANCE   Date: 9/8/04

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 30115
 
  MASTER LEASE AGREEMENT

 
Lessor
  Lessee
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
Englewood, CO 80111
  Greenwood Village, CO 80111-3143

 
1. LEASE. Lessee shall lease from Lessor and Lessor shall lease to Lessee the
Equipment, machinery and other property described in any present or future
Schedule to this Master Lease Agreement (“Schedule”). Such Schedule shall
constitute the original Lease Agreements and shall incorporate all of the terms
and conditions set forth herein. Hereinafter, all of the Equipment, machinery
and other property described in the relevant Schedule to this Master Lease
Agreement and all accessions, accessories, additions, modifications,
replacements and substitutions to such Equipment, machinery and other property
shall be referred to collectively as the “Equipment”.
2. NON-CANCELABLE. This Master Lease Agreement and any Schedule shall become
effective only upon Lessor’s execution thereof whereupon Lessee’s obligations to
Lessor and Lessor’s obligations to Lessee there under shall become
NON-CANCELABLE other than as expressly provided therein. Hereinafter, this
Master Lease Agreement, any Schedule, and any addenda, amendments, extensions,
modifications, replacements or substitutions to any of the foregoing shall be
referred to collectively as a “Lease”.
3. TERM. The Initial Term (“Initial Term”) of any Lease shall be as described in
the relevant Schedule and commence on the earlier of Lessor’s payment of the
purchase price in the amount expressly stated in the relevant Schedule for the
relevant Equipment to the supplier thereof (which Lessee hereby authorizes and
instructs Lessor to pay) or the execution of the relevant Delivery and
Acceptance Certificate (as defined below). Hereinafter, the Initial Term and any
subsequent Term of the Lease as described in the relevant Schedule shall be
referred to collectively as the “Term” of such Lease.
4. BASE RENTAL PAYMENT, OTHER PAYMENTS AND TAX BENEFITS. Lessee shall pay Lessor
the Base Rental Payments and reasonably estimated taxes (collectively “Base
Rental Payments”) on the due date for payment described in any Schedule during
the Term of the relevant Lease. To the extent not included in the Base Rental
Payments described in any Schedule, Lessee shall pay all ad valorem, personal
property, real property, sales, use, excise, stamp, documentary, registration,
income, and other taxes, licenses, fees, assessments, fines, penalties, and
other charges imposed on the Lease and the ownership, possession, use or lease
of the Equipment or otherwise pertaining to Lessee’s business activities,
financial condition, or assets during the Term of the Lease (except for taxes
imposed on Lessor’s income and not otherwise provided for herein). Nothing
contained herein shall prevent Lessee from contesting any of the foregoing taxes
or assessments following the prompt payment thereof. All amounts payable to
Lessor under the Lease shall be paid to Lessor in currency of the United States
of America at Lessor’s address set forth above or any other address which Lessor
may provide Lessee with written notice of from time to time.
5. DELIVERY AND ACCEPTANCE. Upon its receipt of the Equipment described in any
Schedule, Lessee shall execute and provide Lessor with a Delivery and Acceptance
Certificate (“Delivery and Acceptance Certificate”) in a form reasonably
acceptable to Lessor who acknowledges the delivery and Lessee’s acceptance of
the relevant Equipment without any reservations of any kind. Lessee shall not
assert against Lessor any claim, defense, setoff or counterclaim of any kind if
the supplier fails to deliver, or causes a delay in the delivery of, the
Equipment or if the Equipment is defective, nonconforming or otherwise
unsatisfactory for any reason. The occurrence of any of the foregoing factors
shall not affect the validity of the Lease or the payment and performance of
Lessee’s indebtedness, liabilities and obligations hereunder in any manner.
6. DISCLAIMER OF WARRANTIES, CLAIMS AND LIMITATION OF REMEDIES. Lessee hereby
acknowledges with respect to each Lease that: (a) Lessor is leasing to Lessee
and Lessee is leasing from Lessor the Equipment “AS IS” and “WITH ALL FAULTS”
and Lessor makes no express or implied representations or warranties with
respect to the Equipment of any kind including, but not limited to, those
pertaining to title, condition, design, capacity, MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, or absence of infringement upon any patents, copyrights,
trademarks, licenses, or other intellectual property rights; provided, however,
that Lessor has not provided any third party with any liens, security interests,
encumbrances or claims against the Equipment; (b) by executing the Delivery and
Acceptance Certificate, Lessee shall acknowledge that it has inspected the
Equipment and determined that the Equipment is in good condition and acceptable
in all respects; (c) Lessee’s only recourse shall be against the supplier or
manufacturer of the Equipment and not against Lessor if the Equipment is not
properly installed, does not operate as represented or warranted by the supplier
or manufacturer, or is unsatisfactory for any reason. Lessor hereby assigns to
Lessee any warranties made by the supplier or the manufacturer of the Equipment
so long as Lessee is not in default upon its obligations under the Lease;
(d) REGARDLESS OF ANY PROBLEMS WITH RESPECT TO THE EQUIPMENT, LESSEE SHALL PAY
THE VARIOUS AMOUNTS OWING AND PERFORM ITS OTHER OBLIGATIONS UNDER THE LEASE
WITHOUT SETOFF OR ABATEMENT OF ANY KIND AND LESSEE SHALL HAVE NO REMEDY AGAINST
LESSOR FOR ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES IN CONNECTION THEREWITH; and
(e) the Equipments being leased to Lessee solely for commercial or business (and
not for personal, family, household, or agricultural) purposes.
INITIALS: HMO
7. TITLE, ABSENCE OF LIENS, SECURITY INTERESTS, ENCUMBRANCES, CLAIMS AND
FILINGS. With respect to each Lease, Lessor is and shall remain the sole owner
of the Equipment under all conditions. Lessee acknowledges that the Equipment is
and shall remain personal property at all times despite its affixation to any
real property. Lessee shall keep the Equipment and the Lease free and clear of
all liens, levies, encumbrances and claims of any kind (besides those belonging
to or created by Lessor) and shall defend Lessor’s rights, title and interests
in and to the Equipment and the Lease against any unauthorized liens, levies,
encumbrances or claims besides those created by Lessor (collectively
“Unauthorized Claims”) at Lessee’s expense. Lessee shall immediately provide
Lessor with written notice of any actual or threatened Unauthorized Claims.
Lessee, at its expense, shall take all actions and execute, file and record all
financing statements, title and registration materials, and other documents that
may be necessary to establish, maintain, and preserve Lessor’s rights, title and
interests in the Equipment and provide any third parties with notice thereof.
8. DISPOSITION OF EQUIPMENT. With respect to each Lease, Lessee shall not
assign, convey, lease, sell or transfer any of the Equipment to any third party
without the prior written consent of Lessor, which may be withheld in its sole
discretion. Any unauthorized assignments, conveyances, leases, sales or
transfers by the Lessee of the Equipment shall be void abinitio in all respects.

      PAGE 1 of 4   INITIALS: HMO

 



--------------------------------------------------------------------------------



 



Master Lease No.: 30115
17. REMEDIES. If there is a default under any Lease, Lessor shall be entitled to
exercise one or more of the following remedies without presentment, dishonor,
notice or demand of any kind (all of which are hereby waived by Lessee): (a) to
cancel the Lease; (b) to accelerate the payment of the un-accrued amounts owing
under the Lease; (c) to collect the following amounts with or without resorting
to judicial process: (i) all un-accrued amounts payable under the Lease as of
the earlier of the date on which those amounts are paid to Lessor or judgment is
entered in Lessor’s favor therefore and, if the Equipment has not been returned
to Lessor, Lessor’s estimated residual value for the Equipment both discounted
to their present value as of the earlier of the date on which those amounts are
paid to Lessor or judgment is entered in Lessor’s favor therefore by a factor of
six percent (6%) per annum; (ii) all late charges and default interest (in the
amounts and at the rates described in Section 22 below) on any amounts not paid
to Lessor when due under the Lease or any judgment for damages arising
hereunder; (iii) all of Lessor’s incidental damages and other reasonable amounts
expended in the repossession, repair, preparation and advertising for sale or
lease, resale, release, or other disposition of the Equipment or the enforcement
of Lessor’s rights hereunder; and (iv) all other amounts recoverable by Lessor
under the Lease or applicable law; (d) to enter Lessee’s or any third party’s
premises and take possession of the Equipment; (e) to require Lessee to deliver
and make available to Lessor the Equipment at the location described in
Section 9 of this Master Lease Agreement or such other location stipulated by
Lessor; (f) at Lessor’s option, to sell, release or otherwise dispose of the
Equipment under such terms and conditions as may be acceptable to Lessor in its
discretion. In the event that Lessor elects to sell or release the Equipment,
Lessor shall provide Lessee with a setoff against Lessee’s outstanding
obligations to Lessor under the Lease for the net sale proceeds actually
received by Lessor or the net payments payable to Lessor under the replacement
Lease during the mandatory Term of the Lease discounted to their present value
as of the commencement date of the replacement Lease by a factor of six percent
(6%) per annum; provided, however, that Lessor shall not be accountable to
Lessee or any third party for any profits made upon the sale, release or other
disposition of the Equipment under any circumstances; (g) to set off the
Security Deposit, any Advance Rental Payments, or other amounts payable to
Lessor by Lessee against any amounts due from Lessee; and (h) to exercise all
other rights available to Lessor under the Lease, any other Agreement, or
applicable law. Lessor’s rights are cumulative and may be exercised together,
separately, and in any order. In the event that Lessor seeks to recover the
Equipment, Lessee waives the posting of any bond, which might otherwise be
required under applicable law.
18. ESSENCE OF TIME. Lessee and Lessor agree that time is of the essence with
respect to the performance of their respective obligations under each Lease.
19. INDEMNITY. With respect to each Lease, Lessor shall not assume or be
responsible for the performance of any of Lessee’s obligations, with respect to
the Equipment under any circumstances. Lessee shall immediately provide Lessor
with written notice of and indemnify and hold Lessor and its shareholders,
directors, officers, employees, and agents (collectively “Indemnified Parties”)
harmless from all claims, damages, liabilities (including reasonable attorneys’
fees and legal expenses), causes of action, actions, suits and other legal
proceedings of any kind (collectively “Claims”) pertaining to its business
operations or assets or the ownership, lease, possession, or use of the
Equipment (including, but not limited to, Lessor’s performance of Lessee’s
obligations with respect to the Equipment) except for those Claims arising
solely from Lessor’s gross negligence or willful misconduct. Lessee, upon the
request of Lessor, shall hire legal counsel reasonably acceptable to the
Indemnified Parties to defend the Indemnified Parties from such Claims, and pay
the attorneys’ fees, legal expenses and other costs incurred in connection
therewith. In the alternative and at Lessor’s option, the Indemnified Parties
shall be entitled to employ their own legal counsel to defend such Claims and
Lessee shall pay all reasonable costs, fees (including attorneys’ fees) and
expenses associated therewith.
20. FURTHER ASSURANCES. With respect to each Lease, Lessee, at its expense,
shall execute all additional documents and take all additional actions as Lessor
may deem reasonably necessary or advisable to establish, maintain, protect or
preserve Lessor’s rights, title and interest in the Equipment or otherwise carry
out the intent and purposes of the Lease.
21. POWER OF ATTORNEY. With respect to each Lease, Lessee hereby appoints Lessor
as its attorney-in-fact to: (a) take any actions necessary to complete, or
correct any mistake contained in, the Lease or any related financing statements
or other documents including, but not limited to, completing the quantity,
serial numbers or other description of the Equipment, filling in any blank
spaces, inserting any missing dates or other information, or correcting any
erroneous words or phrases; (b) during the continuance of any event of default
hereunder, assert, pursue, litigate and settle any insurance or other claims for
any Loss or Damage and collect any insurance or other proceeds pertaining to the
Equipment (including, but not limited to, endorsing Lessee’s name on all
instruments and other remittances payable to Lessee with respect to the
Equipment or any insurance or other proceeds thereof); and (c) during the
continuance of any event of default hereunder, take any action or execute any
document required to be taken or executed by Lessee under the Lease or any
related documents or otherwise deemed reasonably necessary or advisable by
Lessor in its sole discretion with respect to the Equipment or the Lease.
Lessor’s performance of such actions or execution of such documents shall be
taken or not taken in its sole discretion and shall not relieve Lessee from any
obligation or cure any default under the Lease. The powers of attorney described
in this paragraph are coupled with an interest and are irrevocable, shall
survive Lessee’s death, and shall not be affected by Lessee’s disability in any
manner.
22. DEFAULT INTEREST. With respect to each Lease, Lessee shall pay Lessor a late
charge at the lower of five percent (5%) of the delinquent amounts or the
highest rate permitted by law on any amount payable to Lessor there under that
is not paid when due. In addition, Lessee shall pay Lessor interest on any
amounts payable to Lessor that are more than thirty (30) days delinquent at the
lower of twenty-four percent (24%) per annum or the highest rate permitted by
law.
23. REIMBURSEMENT OF AMOUNTS EXPENDED BY LESSOR. With respect to each Lease,
Lessee shall reimburse Lessor, upon demand, for all reasonable amounts
(including, but not limited to, reasonable attorneys’ fees, legal expenses and
court costs, travel expenses, long distance telephone charges, and filing and
registration fees) expended by Lessor in: (a) the drafting, negotiating and
execution of the Lease and all documents, instruments and Agreements executed in
connection therewith; and (b) the performance of any action required to be taken
by Lessee under the Lease, the protection of Lessor’s rights in the Equipment,
the provision of notice to any third party regarding Lessor’s rights in the
Equipment, or the exercise of any right or remedy belonging to Lessor under the
Lease or any related Agreement, together with Default Interest thereon from the
date of payment (during the continuance of an event of default hereunder) or
from the thirtieth (30th) day following Lessor’s provision of notice to Lessee
of such payment (in the absence of an event of default hereunder) until the date
of reimbursement.
24. WAIVER OF STATUTORY RIGHTS. With respect to each Lease, Lessee hereby waives
all of its rights and remedies set forth in Sections 4-2.5-508 through 522,
C.R.S. or any similar statute to the greatest extent permitted by law.
25. SURVIVAL. All of the representations, warranties, waivers, indemnifications
and hold harmless and other obligations described in any Lease shall survive the
expiration or cancellation of such Lease.
26. ASSIGNMENT. Lessee shall not be entitled to assign any of its rights,
remedies or obligations described in any Lease without the prior written consent
of Lessor, which may be withheld by Lessor in its sole discretion. Any
unauthorized assignments shall be void abinitio in all respects. Lessor shall be
entitled to assign some or all of its rights and remedies described in any Lease
without notice to or the prior consent of Lessee in any manner. The assignee
shall not assume any of Lessor’s obligations under the Lease and Lessee hereby
waives and shall not assert against such assignee any claims, defenses, setoffs
or counterclaims that Lessee may now or hereafter possess against Lessor with
respect to the Lease or otherwise. Lessor shall be entitled to provide any
regulatory agency or prospective or actual assignee, lender, or participant with
any information provided to or generated by Lessor in connection with Lessee,
any guarantor, the Equipment, or the Lease; provided, however, that Lessor shall
obtain its standard confidentiality Agreement from any actual or prospective
assignee, lender or participant.

      PAGE 3 of 4   INITIALS: HMO

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  DELIVERY & ACCEPTANCE CERTIFICATE
 
  Master Lease No.: 3011501

 

     
LESSOR
  LESSEE
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
EnglewoodCO80111
  Englewood, CO 80111

 

                     
VENDOR NAME
  ADDRESS   CITY       STATE   ZIP
Canon Business Solutions
  7002 South Revere Parkway   Centennial       CO   80112
 
                   
EQUIPMENT DESCRIPTION
  ADDRESS   CITY   COUNTY   STATE   ZIP
Canon Image runner 3200 Digital
  5445 DTC Parkway Suite 450   Englewood       CO   80111
Copier/Printer with feeder, Cassette
                   
Feeding Unit, Stapling Unit and Scanning
                   
Unit
                   

Lessee hereby acknowledges the receipt, in good condition, of all of the
Equipment (as defined in the Lease described below) and unconditionally accepts
the same in accordance with all of the terms and conditions of that certain
Master Equipment Lease Agreement No. 30115 and Schedule No. 3011501 between
Lessor and Lessee dated 9/20, 04 (collectively, the “Lease”).
Lessee acknowledges that: (a) lessee has selected both the equipment and the
supplier thereof; (b) lessor is not the manufacturer or supplier of the
equipment and has acquired the equipment specifically for leasing such equipment
to lessee at lessee’s request in connection with this lease; (c) lessee has been
provided with a copy of the purchase contract for the equipment before executing
the lease; (d) prior to executing the lease, lessee was advised by lessor that
lessee is entitled to any promises and warranties provided to the lessor in
connection with the equipment by the supplier thereof and is entitled to contact
the supplier to receive an accurate and complete statement of those promises and
warranties including any disclaimers and limitations of such promises and
warranties or any remedies in connection therewith; and (e) the lease qualifies
as a statutory “finance lease” under article section 4-2.5-101 etseq., C.r.s.
Lessee hereby acknowledges that:

  1.   Lessor is leasing to Lessee and Lessee is leasing from Lessor the
Equipment “AS IS” and “WITH ALL FAULTS” and Lessor makes no express or implied
representations or warranties with respect to the Equipment including, but not
limited to, those pertaining to title, condition, design, capacity,
MERCHANTABILITY or FITNESS FOR ANY PARTICULAR PURPOSE; provided, however, that
Lessor has not provided any liens, security interests, encumbrances or claims
against the Equipment to any third party;     2.   Lessee has been provided with
the opportunity to inspect the Equipment and has inspected the Equipment and
determined that it is in good condition and acceptable in all respects;     3.  
If the Equipment is not properly installed, does not operate as represented or
warranted by the supplier or manufacturer, or is unsatisfactory for any reason;
Lessee’s only recourse shall be against the supplier or manufacturer of the
Equipment and not against Lessor;     4.   REGARDLESS OF ANY PROBLEMS WITH
RESPECT TO THE EQUIPMENT, LESSEE SHALL PAY THE VARIOUS AMOUNTS OWING AND PERFORM
ITS OTHER OBLIGATIONS UNDER THE LEASE WITHOUT SETOFF OR ABATEMENT OF ANY KIND
AND LESSEE SHALL HAVE NO REMEDY AGAINST LESSOR FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES IN CONNECTION THEREWITH; and     5.   The Equipment is being
leased to Lessee solely for commercial or business (and not for personal,
family, household, or agricultural) purposes.

TO LESSEE: DO NOT SIGN THIS DELIVERY AND ACCEPTANCE CERTIFICATE UNTIL YOU HAVE
ACTUALLY RECEIVED ALL OF THE EQUIPMENT SET FORTH ON EXHIBIT A ATTACHED HERETO.

                  Z-Axis Corporation    
 
           
 
  By/Signature:   /s/ Heidi M. O’Neil    
 
           
 
  Title:   DIRECTOR OF FINANCE   Date: 9/9/04

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 3011501 
 
  PURCHASE SUPPLEMENT

 

     
Lessor
  Lessee
Landmark Financial Corporation
  Z–Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
Englewood, CO 80111
  Englewood, CO 80111

 
Lessee hereby agrees that this instrument is a Supplement to the above
referenced Business Lease Agreement, which is hereby incorporated therein by
reference and acknowledges receipt of a copy of said Supplement.
TERMS
In connection with the above referenced Business Lease Agreement covering the
Equipment described below, Lessee has the option to purchase the Equipment
described below at the end of the Initial Lease Term for $1.00 contingent upon
the Lessee having fully complied with all terms and conditions of the Lease.
EQUIPMENT DESCRIPTION
Canon Imagerunner 3200 Digital Copier/Printer with feeder, Cassette Feeding
Unit, Stapling Unit and Scanning Unit

     
Accepted In Its Corporate Offices.
  This Agreement shall not be effective until executed by the Lessor and
accepted by an authorized representative of the Lessor at its principle place of
business.
 
   
Lessor
  Lessee
Landmark Financial Corporation
  Z–Axis Corporation  

                     
Signature:
  /s/ Peter Sutherland       Signature:   /s/ Heidi M. O’neil    
 
                   
Printed Name:
  PETER SUTHERLAND       Printed Name:   HEIDI M. O’NEIL    
 
                   
Title:
  PRESIDENT   Date: 9/20/04   Title:   DIRECTOR OF FINANCE   Date: 9/8/04

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 3011501
 
  SECRETARY’S CERTIFICATE OF DIRECTORS’ RESOLUTIONS
 
  AND INCUMBENCY FOR CORPORATE LESSEE

 

     
Lessor
  Lessee
Landmark Financial Corporation
  Z–Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
Englewood, CO. 80111
  Englewood, CO 80111

 
WHEREAS, Z-Axis Corporation (“Lessee”) desires to enter into certain Equipment
Lease(s) and/or other financing arrangements with Landmark Financial Corporation
(“Lessor”) pursuant to which it is contemplated that Lessor may Lease certain
Equipment and/or extend other financing arrangements to Lessee;
WHEREAS, Lessee deems the foregoing Lease(s) and other financing arrangements
with Lessor to be in its best interest;
NOW, THEREFORE, it is hereby:
RESOLVED, that any of the Officers or authorized management personnel of Lessee,
and each of them, are hereby authorized, directed and empowered, either jointly
or severally, for and on behalf of and in the name of Lessee to enter into such
Lease(s) and other financing arrangements with Lessor and any other party at
this time or at any other time, as they, or any of them, may see fit; and it is
further
RESOLVED, that said Officers, and each of them, are hereby authorized, directed
and empowered, either jointly or severally, for and on behalf of and in the name
of Lessee, to Lease any Equipment with Lessor and grant security interests in,
mortgage or pledge any or all of the property and assets of Lessee, real,
personal, or mixed, tangible or intangible, to Lessor or any third party as
security; and it is further
RESOLVED, that said Officers, and each of them, are hereby authorized, directed
and empowered to make, execute and deliver to Lessor or any third party, either
jointly or severally, for and on behalf of and in the name of Lessee, any and
all Leases, instruments, Agreements, financing statements, and other documents
with or in favor of Lessor and any and all amendments, supplements,
modifications, extensions, restatements, renewals or replacements thereof; and
it is further
RESOLVED, that all action heretofore taken and all documentation heretofore
delivered by any of said Officers, or by any individual who currently holds or
has held any of said offices, in furtherance of the foregoing is hereby
ratified, adopted, approved and confirmed and declared to be binding and
enforceable obligations of Lessee in accordance with the respective terms and
provisions thereof; and it is further
RESOLVED, that the authorizations herein set forth shall remain in full force
and effect until written notice of their modification or discontinuance shall be
given to and actually received by Lessor at its address designated in the
documents mentioned above, but no such modification or discontinuance shall
affect the validity of the acts of any person authorized to so act by these
resolutions performed prior to the receipt of such notice by Lessor.
I, HEIDI O’NEIL do hereby certify that I am the DIRECTOR OF FINANCE of Lessee
which is duly organized and validly existing under the laws of the State of CO
and licensed to conduct business in each applicable jurisdiction; that I am the
keeper of the corporate records and the seal of Lessee; that the foregoing is a
true and correct copy of resolutions duly adopted and ratified at a special
meeting of the Board of Directors of Lessee, duly convened and held in
accordance with its Bylaws and the laws of said State on the 9th day of
September, 2004 as taken and transcribed by me from the minutes of said meeting
and compared by me with the original of said resolutions recorded in said
minutes; that the same have not in any way been modified, repealed or rescinded
but are in full force and effect; and that the foregoing resolutions are not
inconsistent with the Certificate of Incorporation and Bylaws of Lessee.
I further certify that the following are all of the Officers of Lessee and that
the signatures placed next to their names are genuine and authentic in all
respects:

         
OFFICERS
  PRINTED NAMES   (MINIMUM OF 2 SIGNATURES REQUIRED)  
President
  STEPHANIE KELSO   /s/ Stephanie Kelso
 
       
Vice President
       
 
       
 
       
 
      /s/ Stephanie Kelso
 
 
 
 
 
 
       
DIRECTOR OF FINANCE
  HEIDI O’NEIL   /s/ Heidi O’neil
 
       
 
       
General Manager
       
 
       

WITNESS, my hand and the seal of Lessee on this 9th day of September, 2004.
Corporate Seal

                 
By:
  /s/ Heidi O’neil       Title:  DIRECTOR OF FINANCE
 
               

I, STEPHANIE the President of Lessee do hereby certify that HEIDI O’NEIL is the
duly appointed and incumbent DIRECTOR OF FINANCE of Lessee.

                 
By:
  /s/ Stephanie Kelso       Title:  President
 
               

 



--------------------------------------------------------------------------------



 



iLien Coverpage
Date Printed: 9/9/2004
Debtor:
Z-Axis Corporation
5445 DTC Parkway
Suite 450
Englewood, CO 80111
Equipment Lease #: 3011501
iLien File #: 11374137
UDS #: 6375675
Order Confirmation #: 2969104
UserlD: 46763
Number of Collateral Pages Attached: 0
Transaction Type: Original
Jurisdiction: CO, Secretary of State

 



--------------------------------------------------------------------------------



 



(FLAG) [d36795d3679503.gif]
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

                    A. NAME & PHONE OF CONTACT AT FILER [optional]          
 
                          B. SEND ACKNOWLEDGMENT TO: (Name and Address)        
 
               
 
  LFC, INC            
 
  P O Box 4877            
 
  Englewood, CO 80155            
 
    CO, Secretary of State          
 
            THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

                                             
 
                                            —     1a. ORGANIZATION’S NAME Z-Axis
Corporation                                
 
OR     1b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               1c. MAILING ADDRESS
5445 DTC Parkway, Suite 450         CITY       STATE     POSTAL CODE   COUNTRY
 
                      Englewood     CO     80111   US 1d. TAX ID #: SSN OR EIN  
  ADD’L INFO RE     1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION
      1g. ORGANIZATIONAL ID #, if any       ORGANIZATION                        
      84-0910490     DEBTOR     Corporation   Colorado       19871522585        
  oNONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b)- do not abbreviate or combine names

                                             
 
                                                  2a. ORGANIZATION’S NAME      
                         
 
OR     2b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               2c. MAILING ADDRESS    
        CITY       STATE     POSTAL CODE   COUNTRY
 
                                                                      2d. TAX ID
#: SSN OR EIN     ADD’L INFO RE     2e. TYPE OF ORGANIZATION   2f. JURISDICTION
OF ORGANIZATION       2g. ORGANIZATIONAL ID #, if any       ORGANIZATION        
                            DEBTOR                
                                         oNONE

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P)- insert only
one secured party name (3a or 3b)

                                             
 
                                                  3a. ORGANIZATION’S NAME LFC,
INC.                                
 
OR     3b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               3c. MAILING ADDRESS
6950 E Belleview Ave #320         CITY       STATE     POSTAL CODE   COUNTRY
—
                      Englewood     CO     80111    

4. This FINANCING STATEMENT covers the following collateral:
1- Canon Imagerunner 3200 Digital Copier/Printer with feeder, Cassette Feeding
Unit, Stapling Unit and Scanning Unit
 
5. ALTERNATIVE DESIGNATION [if applicable]: þ LESSEE/LESSOR o
CONSIGNEE/CONSIGNOR o BAILEE/BAILOR o SELLER/BUYER o AG. LIEN o NON-UCC FILING
 

     
6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL
  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
         ESTATE RECORDS.              Attach Addendum             [if
applicable]
      [ADDITIONAL FEE]  [optional]  o All Debtor  o Debtor 1  o Debtor 2

 
8. OPTIONAL FILER REFERENCE DATA 3011501
11374137
 
FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
07/29/98)

 